Citation Nr: 1752170	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-00 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder. 

2.  Whether new and material evidence has been received to reopen service connection for residuals of a back strain.

3.  Entitlement to service connection for residuals of a back strain. 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from August 1981 to February 1985 and March 1986 to September 1993, including National Guard service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for residuals of back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record does not show that the Veteran has a psychiatric disorder that is related to his active service. 

2.  The May 2004 rating decision which denied service connection for residuals of a back sprain became final. 

3.  Evidence received since the final May 2004 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a back sprain. 






CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The May 2004 rating decision denying service connection for residuals of a back sprain became final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103 (2017).

3.  New and material evidence has been received to reopen service connection for residuals of a back sprain.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits, as set out at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

VA's duty to notify was satisfied by a letter sent to the Veteran in July 2010, prior to initial adjudication.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA further has a duty to assist in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs), pertinent post-service VA and private treatment records and providing an examination when needed to assist in decided the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records (STRs), VA medical treatment records, private medical records, and the Veteran's statements.  Further, the Veteran was provided a VA examination in December 2013.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 U.S.C. § 5103A.  Therefore, the Board finds that the VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

II.  Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A. Service Connection - Psychiatric Disorder

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303 (d). 

Generally, to establish a right to compensation for a present disability, the claimant must provide competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including psychosis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Direct service connection may be granted only when a disability was not the result of the veteran's abuse of alcohol or drugs.  See 38 U.S.C. § 105; 38 C.F.R. § 3.301.  Service connection, however, may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368, 1375 (Fed. Cir. 2001).  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.

To be entitled to service connection for PTSD, as opposed to another mental health disorder, the record must include (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a) (i.e., DSM-IV for appeals before August 4, 2014 and DSM-V for appeals certified after August 4, 2014); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet.  App. 128, 138 (1997).

A Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if : (1) The claimed stressor is related to fear of hostile military or terrorist activity; (2) The claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressor. 38 C.F.R. § 3.304(f)(3).

The probative value attributed to a medical opinion issued by either VA or private treatment providers to support service connection depends on factors such as thoroughness, degree of detail, and whether there was a complete review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must consider whether the examining medical provider had a sufficiently clear and well-reasoned rationale, and a basis in supporting objective clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejects medical opinions that do not indicate whether the physicians actually examined the veteran, do not provide the extent of the examination, and do not provide supporting clinical data).  The Court has held that a bare conclusion, even when reached by a health care professional, is not probative without an accurate factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Factual Analysis

The Veteran contends that he suffers from PTSD and bipolar disorder that stem from his active service. 

As an initial matter, the Board acknowledges that the Veteran has been diagnosed with bipolar disorder.  Regarding in-service complaints, the Board notes the Veteran reported "depression or excessive worry" on one periodic physical examination in January 1982; however, there is no other mention of depression throughout his active service.  In fact, at his separation examination, the Veteran marked "no" on his Report of Medical History for depression or excessive worry, nervous trouble of any sort and frequent trouble sleeping.  He also stated that his present health was "good."

The Veteran has stated that during his service, he worked as a telecommunication operator and a cook, which were both stressful positions.  The Veteran additionally stated that due to the stress of the job he had to go alcohol counseling while stationed in Germany and visited a therapist for his stress while stationed in Panama.  Although the Veteran's positions as a telecommunication operator and a cook are confirmed in military records, the alcohol counseling in Germany and therapy visit in Panama could not be confirmed within his records.  Additionally, in all of his STRs there were no mentions or complaints of being under stress or alcohol abuse. 

The Veteran submitted his claim for PTSD, depression, and bipolar disorder in May 2010.  The Veteran furnished his private medical records from 2002 to 2003 that showed the Veteran was diagnosed with bipolar disorder and was seen for psychotic episodes.  Although the private records show the Veteran was diagnosed with bipolar disorder, none of the records contain an opinion relating the Veteran's diagnosis to his service.  Additionally, his private records show the Veteran was first seen for his psychiatric condition in July 2002, which is nine years after his discharge. 

The Board notes that the Veteran provided his Social Security Administration records which included a statement by his sister.  In June 2003, the Veteran's sister provided a statement as to when his psychiatric symptoms began and their severity.  The Veteran's sister stated that her brother's symptoms began about a year prior.  She stated that "something happened about a year ago that changed her brother completely."  She stated that the year before, the Veteran began to be overbearing with his preaching.  She stated he began to turn people off with his preaching and would often think things were not the way they actually were.

In December 2013, the Veteran was given a VA examination.  The examiner noted the Veteran had diagnoses of bipolar disorder and alcohol abuse.  However, the examiner found that the Veteran did not have a PTSD diagnosis, and his symptoms further did not meet the PTSD DSM-V criteria.  The examiner noted that the Veteran's bipolar disorder included symptoms of mood swings, periods of depression, irritability, grandiosity, increased goal directed behavior, problems with concentration and problems with sleep.  The examiner further stated that the Veteran's alcohol abuse was an effort to cope with his bipolar disorder.  The examiner stated no stressors for PTSD were reported.  Additional symptoms suffered by the Veteran were disturbances of motivation and mood, difficulty adapting to stressful circumstances, difficulty in establishing and maintain effective work and social relationships, impaired judgment, speech intermittently illogical, obscure, or irrelevant, mild memory loss and chronic sleep impairment.  The examiner then opined that the Veteran's bipolar disorder did not appear to be related to his military service.  The examiner rationalized that although the Veteran reported having problems coping in the military, his bipolar disorder did not manifest until 10 years after discharge from service. 

The Board finds the December 2013 VA medical examination and opinion to be of significant probative value.  The Board notes that the probative value of medical opinion evidence is based on the medical experts' personal examination of the patient, their knowledge, and skill in analyzing the data, and their medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, the reviewing physician's opinion was based on review of the Veteran's lay contentions, his reported medical history, and review of the medical evidence of record.  Further, a complete and thorough rationale was provided for the opinion rendered.  

The Board also acknowledges the Veteran's assertions that his current depression, bipolar disorder, and claimed PTSD stem from his active service.  The Board recognizes that laypersons are competent to provide medical opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, although the Veteran is competent to report his symptoms, any opinion regarding whether the Veteran has a diagnosis of a psychiatric disorder or whether any disability is related to his military service, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007).

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  

Accordingly, service connection is not warranted for a psychiatric disorder, to include PTSD and bipolar disorder.  Therefore, the appeal must be denied.

B.  New and Material 

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105 (2012).  However, pursuant to 38 U.S.C. § 5108 , if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

The Veteran is seeking to reopen service connection for residuals of a back sprain.  The claim was previously denied in a May 2004 rating decision due to the lack of evidence showing a current disability and a nexus between the claimed disability and the Veteran's active service. 

The Board finds that the RO properly found new evidence has been submitted to reopen the back disability claim in the May 2011 rating decision.  Therefore, the claim for residuals of a back sprain is reopened.  


ORDER

Service connection for psychiatric disorder, to include bipolar disorder and PTSD, is denied.

New and material evidence having been received, the appeal to reopen service connection for residuals to a back sprain is granted. 


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim. 

The Veteran contends that his chronic lower back pain was caused or aggravated by his active service.  The Board notes that the Veteran's service treatment records show several complaints of back pain.  Specifically, the Veteran marked back pain on a physical examination in January 1982 and January 1985 and was seen for back pain in July 1987 and December 1987.  Further, in March 1993, the Veteran was seen for an "acute lumbar strain" that caused persistent discomfort.  The Veteran further mentioned back pain at his August 1993 discharge examination.  The Board also notes that the Veteran has recently provided private medical records from August 2015 that showed findings suggestive of degenerative disc disease. 

The Veteran was provided a VA examination in August 2012.  The VA examiner noted the Veteran had a diagnosis of a lumbar strain from 1982.  The examiner opined that the claimed condition was less likely than not incurred in or caused by claimed in-service injury, event, or illness.  The examiner rationalized that the Veteran had a pre-existing back condition that occurred in high school prior to service and although he did complain of intermittent back pain in service, there were no other findings in service other than mechanical back sprain and his discharge examination was normal.  The examiner further explained that the Veteran worked as truck driver for many years and his current examination findings were not impressive for any chronic back disability.  The examiner additionally stated that although the Veteran may have intermittent back pain, the examiner did not see it worsened during active service due to him having full range of motion with no objective finding of pain.

The Board finds that the August 2012 opinion is inadequate to fairly adjudicate the Veteran's claim for service connection.  Although the August 2012 VA examiner provided an opinion and rationale regarding whether the Veteran's chronic back was incurred in or caused by his active service, the examiner did not provide an opinion regarding whether the Veteran's back condition was aggravated by his active duty.  38 C.F.R. § 3.306.  Further, it appears the examiner did not address the March 1993 diagnosis of acute lumbar sprain in service.  Therefore, the claims file should be returned to the August 2012 examiner, if available, in order to obtain an opinion regarding whether the Veteran's back condition has been aggravated (permanently worsened beyond normal progress of the disorder) by his active service and to consider the March 1993 lumbar strain diagnosis and August 2015 medical records.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's residuals of a back sprain claim.

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's August 2012 examination.  The record and a copy of this Remand must be made available to the examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the August 2012 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional.  

Following a review of the entire record, to include the Veteran's lay statements, the January 1982, January 1985, July 1987, and December 1987 complaints of back pain in-service, the March 1993 in-service diagnosis of acute lumbar strain, and the August 2015 private medical record, as well as the onset of current symptomatology, the examiner should opine:

(a) Is it clear and unmistakable that the Veteran entered active military service with pre-existing back disability?

(b) If YES, is it clear and unmistakable that the Veteran's pre-existing back disability WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.

(c) If the Veteran DID NOT clearly and unmistakably enter active military service with pre-existing back disability, is it at least as likely as not (50 percent probability or more) that the Veteran's chronic back pain is related to his period of active service, to include the March 1993 diagnosis of "acute lumbar strain?"   

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration. 

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


